Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel  claims 14-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-13 are allowable over the prior art.  As to claim 1, a full discussion of the prior art of record is found in the previous office action.  The closest prior art of record is found in Iles (US 20040166681) in view of Umehara (US 5882956).  Iles is directed to a method of manufacturing a solar cell (Figures 4, 5, 10) and teaches a growth substrate (14) and depositing semiconductor materials (18/22/26) to form a solar cell.  However, Umehara fails to teach InGaAlAs graded interlayer (Iles teaches InxGa1-xAs in paragraph 0051).  Further the Iles reference teaches support substrate 68 should be removable from the structure 62 and as such cannot reasonably be considered to read on the instantly recited limitation requiring affixing an adhesive surface of a permanent supporting substrate directly over the metal contact layer.  There is nothing in the prior art that would have motivated a skilled artisan to modify the Iles or Umehara references to arrive at the instant invention without undue experimentation and/or improper hindsight.
Regarding claims 2-13, these claims depend from claim 1 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726